DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 8/2/2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
	The substitute drawings filed 10/30/19 have been accepted.
Election/Restriction
During a telephone conversation with James Reid on 4/26/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19 over Group II, claim 20. However after further consideration the requirement for a restriction is withdrawn and all claims are pending and examined.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “each” should be inserted before “having” in line 2.
Claim 3 is objected to because of the following informalities: “the diffuser pipe” should be “each diffuser pipe”.
Claim 7 is objected to because of the following informalities: “the compressor diffuser” in line 2 should read “each diffuser pipe”.
Claim 8 is objected to because of the following informalities: “the compressor diffuser” in line 2 should read “each diffuser pipe”.
Claim 18 is objected to because of the following informalities: “the compressor diffuser” in line 2 should read “each diffuser pipe”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites “a remainder of the inner surface at a same axial position along the pipe center axis as the portion being spaced the same distance from the pipe center axis.” which is not clear as “the portion being spaced the same distance from the pipe center axis” lacks antecedent basis and it is not clear what is referenced or intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theratil et al. (US 9,874,223) in view of Duong et al. (US 9,926,942).

Regarding Claim 1: Theratil discloses a compressor diffuser (Figure 2) for a gas turbine engine (Figure 1) having a center axis (18), the compressor diffuser comprising: a plurality of diffuser pipes (20) (see Figure 1) each having a tubular body (22) defining a pipe center axis (there is an axis though the center of the diffuser) extending therethrough, the tubular body including a first portion (portion near 24) extending in a generally radial direction relative to the center axis (see Figure 1) and from an inlet of the tubular body (inlet end is at 24), a second portion (potion near 28) extending in a generally axial direction relative to the center axis (see Figure 1) and terminating at a pipe outlet (28 is the outlet end), and a bend portion (portion connecting the first portion and the second portion) fluidly linking the first portion and the second portion.
Theratil does not disclose a stiffening rib extending outwardly from an outer surface of the first portion of the tubular body.
Theratil does disclose a stiffening rib (50b, see Fig 4) extending outwardly from an outer surface of the tubular body. Theratil also discloses that shapes (see 50b as example), quantity, positions and orientations of stiffeners are determined analytically so as to reduce vibratory stresses on the diffuser pipe (Col 5 Lines 39-41 and Col 5 Line 60 - Col 6 Line 9). 
Duong teaches that it was known to have stiffening ribs stamped on the walls of diffuser pipes (Duong Col 7 Lines 14-16) and that these stiffening ribs can be in the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an additional stiffening rib (Theratil Fig 4) extending outwardly from an outer surface of the first portion of the tubular body as taught by Duong in order to reduce vibratory stresses as taught by Theratil (Col 5 Lines 39-41).

Regarding Claim 2: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1.  When combined Theratil in view of Duong as discussed teach wherein the stiffening rib has an upstream end (the stiffening rib will have a portion farther upstream) and a downstream end (the stiffening rib will have a portion farther downstream), the upstream end of the stiffening rib positioned adjacent the inlet of the tubular body (the first portion is adjacent the inlet so the upstream end will be adjacent the inlet as the inlet is upstream).

Regarding Claim 3: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1.  When combined Theratil in view of Duong as discussed teach each diffuser pipe has a flange (see flange near 25) disposed adjacent the inlet and the stiffening rib has an upstream end (the stiffening rib will have a portion farther upstream) and a downstream end (the stiffening rib will have a portion farther downstream), the upstream end of the stiffening rib positioned adjacent the flange 

Regarding Claim 4: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1.  Theratil as discussed so far does not disclose wherein the stiffening rib overlays a portion of an inner surface of the first portion of the tubular body, the portion of the inner surface being continuous with a remainder of the inner surface.
	Theratil further teaches that the stiffening rib could be solid and overlays a portion of an inner surface (the portion the stiffening rib extends above) of the first portion of the tubular body, the portion of the inner surface being continuous with a remainder of the inner surface (Theratil Col 3 Lines 49-53).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the stiffening rib on the first portion of Theratil in view of Duong to have the stiffening rib overlay a portion of an inner surface of the first portion of the tubular body, the portion of the inner surface being continuous with a remainder of the inner surface so that the inner surface would be flat (Theratil Col 3 Lines 49-53).

Regarding Claim 5: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1.  Theratil as discussed so far does not disclose wherein the stiffening rib overlays a portion of an inner surface of the first portion of the tubular 
Theratil further teaches that the stiffening rib could be solid and overlays a portion of an inner surface (the portion the stiffening rib extends above) of the first portion of the tubular body (Theratil Col 3 Lines 49-53), the portion of the inner surface spaced a distance from the pipe center axis (there will be a distance that the first portion is spaced from the pipe center axis), a remainder of the inner surface at a same axial position along the pipe center axis as the portion of the inner surface (As best understood: the inner surface is continual so the remainder will be at a same axial position).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the stiffening rib on the first portion of Theratil in view of Duong to have the stiffening rib overlay a portion of an inner surface of the first portion of the tubular body, so that the inner surface would be flat (Theratil Col 3 Lines 49-53).

Regarding Claim 6: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. When combined Theratil in view of Duong as discussed teach wherein the stiffening rib has an orientation parallel to the pipe center axis (see Figure 4 of Theratil).
 

Regarding Claim 7: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Theratil in view of Duong do not teach the stiffening rib is a first stiffening rib, each diffuser pipe a second stiffening rib extending outwardly from the outer surface of the first portion of the tubular body, the first and second stiffening ribs disposed on circumferentially opposite sides of the outer surface at a same axial position along the pipe center axis.
Theratil further teaches having multiple stiffening ribs (Theratil Col 6 Lines 4-5) and that stiffening ribs can be on both sides of the diffuser pipe (Theratil Col 3 Lines 56-59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a second stiffening rib extending outwardly from the outer surface of the first portion of the tubular body disposed on a circumferentially opposite side of the first stiffening rib as taught by Theratil to provide additional stiffening to the diffuser and reduce vibratory stresses (Theratil Col 5 Lines 39-41).
	
Regarding Claim 8: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Theratil in view of Duong do not teach wherein the stiffening rib is a first stiffening rib, each diffuser pipe having additional stiffening ribs extending outwardly from the outer surface of the first portion of the tubular body, a total number of the stiffening ribs being even, pairs of the stiffening ribs disposed on circumferentially opposite sides of the outer surface at a same axial position along the pipe center axis.
Theratil further teaches having multiple stiffening ribs (Theratil Col 6 Lines 4-5) and that stiffening ribs can be on both sides of the diffuser pipe (Theratil Col 3 Lines 56-59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include additional stiffening ribs extending outwardly from the outer surface of the first portion of the tubular body, a total number of the stiffening ribs being even (one on each side is even), pairs of the stiffening ribs disposed on circumferentially opposite sides of the outer surface at a same axial position along the pipe center axis as taught by Theratil to provide additional stiffening to the diffuser and reduce vibratory stresses (Theratil Col 5 Lines 39-41)


Regarding Claim 9: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Theratil in view of Duong further disclose wherein the stiffening rib has an axial extent (the rib is an object and extends in an axial direction) defined along the pipe center axis, the axial extent being less than a length of the tubular body between the inlet and an upstream end of the bend portion (the stiffening rib is on the first portion and does not extend the entire length of the first portion).

Regarding Claim 10: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Theratil in view of Duong teach wherein the stiffening rib has a thickness defined along a radial line from the pipe center axis (the stiffening rib is an object and has a thickness). 
Theratil further discloses the thickness being a maximum of two and a half times a thickness of the tubular body (Theratil Col 2 Line 18, wall thickness is 0.035 inches, 

Regarding Claim 11: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Theratil in view of Duong teach wherein the stiffening rib has a width defined along a circumference of the tubular body (the stiffening rib is a structure and has a width), the width being less than the circumference of the tubular body (the rib does not circumscribe the tubular body).

Regarding Claim 13: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Theratil further discloses wherein the second portion of the tubular body includes an outlet protrusion (40) extending outwardly from the outer surface of the second portion (Figure 3).

Regarding Claim 14: Theratil discloses diffuser pipe (Fig 2) for a centrifugal compressor of a gas turbine engine (Figure 1), the diffuser pipe comprising: a tubular body (22) defining a pipe center axis (there is an axis though the center of the diffuser)  extending therethrough, the tubular body including a first portion (portion near 24) extending in a first direction (radial direction) from an inlet (24 is at the inlet) of the tubular body, a second portion (portion near 28) extending in a second direction (axial direction) transverse to the first direction and terminating at a pipe outlet (40 is at the outlet), and a bend portion (portion connecting the first portion and the second portion)  fluidly linking the first portion and the second portion.

Theratil does disclose a stiffening rib (50b, see Fig 4) extending outwardly from an outer surface of the tubular body. Theratil also discloses that shapes, quantity, positions and orientations of stiffeners are determined analytically so as to reduce vibratory stresses on the diffuser pipe (Col 5 Lines 39-41 and Col 5 Line 60 - Col 6 Line 9). 
Duong teaches that it was known to have stiffening ribs stamped on the walls of diffuser pipes (Duong Col 7 Lines 14-16) and that these stiffening ribs can be in the location of the vortex generators “VGs” (40, see Figure 3) which act to stiffen the diffuser pipe. As shown in Figure 3 the VGs is positioned on a first potion and a second portion of a tubular body of a diffuser pipe. 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an additional stiffening rib (Theratil Fig 4) extending outwardly from an outer surface of the first portion of the tubular body as taught by Duong in order to reduce vibratory stresses as taught by Theratil (Col 5 Lines 39-41).

Regarding Claim 15: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 14.  When combined Theratil in view of Duong as discussed 

Regarding Claim 16: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 14.  Theratil as discussed so far does not disclose wherein the stiffening rib overlays a portion of an inner surface of the first portion of the tubular body, the portion of the inner surface being continuous with a remainder of the inner surface.
	Theratil further teaches that the stiffening rib could be solid and overlays a portion of an inner surface (the portion the stiffening rib extends above) of the first portion of the tubular body, the portion of the inner surface being continuous with a remainder of the inner surface (Theratil Col 3 Lines 49-53).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the stiffening rib on the first portion of Theratil in view of Duong to have the stiffening rib overlay a portion of an inner surface of the first portion of the tubular body, the portion of the inner surface being continuous with a remainder of the inner surface so that the inner surface would be flat (Theratil Col 3 Lines 49-53).

Regarding Claim 17: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 14.  When combined Theratil in view of Duong as discussed teach wherein the stiffening rib has an orientation parallel to the pipe center axis (see Figure 4 of Theratil).


Regarding Claim 18: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 14. Theratil in view of Duong do not teach the stiffening rib is a first stiffening rib, each diffuser pipe a second stiffening rib extending outwardly from the outer surface of the first portion of the tubular body, the first and second stiffening ribs disposed on circumferentially opposite sides of the outer surface at a same axial position along the pipe center axis.
Theratil further teaches having multiple stiffening ribs (Theratil Col 6 Lines 4-5) and that stiffening ribs can be on both sides of the diffuser pipe (Theratil Col 3 Lines 56-59).



Regarding Claim 19: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 14. Theratil in view of Duong teach wherein the stiffening rib 
Theratil further discloses the thickness being a maximum of two and a half times a thickness of the tubular body (Theratil Col 2 Line 18, wall thickness is 0.035 inches, and Col 3 Line 45, stiffener thickness is 0.060 inches. Thus the stiffening rib thickness is 1.714 times the wall thickness).


Regarding Claim 20: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Thus Theratil in view of Duong teach a method of reinforcing a diffuser pipe (see claim 1) of a centrifugal compressor of a gas turbine engine (see claim 1), the method comprising: providing a stiffening rib (see claim 1) extending outwardly from an outer surface of an upstream portion (the first potion) of the diffuser pipe adjacent to an inlet of the diffuser pipe (the first potion is adjacent the inlet of the diffuser pipe).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Theratil in view of Duong as applied to claim 1 above, and further in view of Kareff et al (US 8,807,928).
Regarding Claim 12: Theratil in view of Duong teach the compressor diffuser as discussed regarding claim 1. Theratil in view of Duong teach wherein the stiffening rib includes a projecting wall (an outer portion of the stiffening rib) intersecting the outer surface of the tubular body and extending outwardly therefrom, and an outer wall (the inner portion of the stiffening rib) intersecting the projecting wall (intersecting as part of the same stiffening rib) and spaced radially outwardly from the outer surface.
Theratil in view of Duong do not teach an intersection of the projecting wall with the outer surface being rounded.
Kareff teaches a gas turbine component (see Figure 3) with a fillet (200) to reduce stress (Col 1 Lines 32-36).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have an intersection of the projecting wall with the outer surface being rounded as part of a fillet to reduce stress between the stiffening rib and the outer surface (Col 1 Lines 32-36).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clemen et al in US 10,465,708 teaches supporting structures for diffusers.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741